Court of Appeals, State of Michigan

                                              ORDER
                                                                          Michael J. Talbot, C.J.
Gary Steven Garrett v Darita Camille Washington                             Presiding Judge

Docket No.    323705                                                      All Court of Appeals
                                                                            Judges
LC No.        14-005222-NI


               The Court orders that a special panel shall not be convened pursuant to MCR 7.215(1) to
resolve a conflict between this case and Cynthia Adam v Susan Letrice Bell, _ Mich App _ (Docket
No. 319778, issued August 11, 2015).




                        A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                               MAR 1·4· 2016
                                       Date